 1                                                          HONORABLE RICARDO S. MARTINEZ

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WASHINGTON
 9                                       AT SEATTLE

10   MICROSOFT CORPORATION,
                                                       NO. 2:15-cv-01605 RSM
11                               Plaintiff,
12                                                     JOINT STATUS REPORT AND ORDER
            vs.                                        REGARDING CASE SCHEDULE
13
     INTERNAL REVENUE SERVICE,
14
                                 Defendant.
15

16          The above-captioned action is for declaratory and injunctive relief under the Freedom of

17   Information Act (“FOIA”), 5 U.S.C. § 552, as amended, and the Administrative Procedure Act, 5

18   U.S.C. § 701 et seq. The parties jointly request that this action remains open. The parties agree

19   to adopt the following procedures to resolve their outstanding disputes in this action:

20          1.      The parties agree that the Defendant shall complete a Vaughn index for all records

21   that had been withheld in full based on the 5 U.S.C. § 552(b)(5) exemption. See Vaughn v.

22   Rosen, 484 F.2d 820 (D.C. Cir. 1973). To the extent that the Defendant previously asserted an

23   alternative basis (other than the 5 U.S.C. § 552(b)(5) exemption) for withholding the record in

24   full, the Defendant need not include the record on the Vaughn index. To the extent that the

25   Defendant takes the position that the record is exempt from disclosure based on an exemption



                                                                                      LAW OFFICES
      JOINT STATUS REPORT AND                                            CALFO EAKES & OSTROVSKY LLP
      ORDER REGARDING CASE SCHEDULE- 1                                     1301 SECOND AVENUE, SUITE 2800
                                                                             SEATTLE, WASHINGTON 98101
      (Case No. 2:15-cv-01605 RSM)                                        TEL (206) 407-2200 FAX (206) 407-2224
 1   (other than the 5 U.S.C. § 552(b)(5) exemption) that the Defendant did not previously assert, the

 2   Defendant will include an entry in the Vaughn index for such record.

 3          2.      The parties propose adoption of the following schedule for this FOIA case:

 4
                                                SCHEDULE
 5
                                     Event                                      Date
 6                Defendant to provide declaration(s)
                  concerning the adequacy of its search to the          August 31, 2020
 7                Plaintiff by:
 8                Defendant to complete Vaughn index and
                  provide to the Plaintiff by:                        November 30, 2020
 9                Plaintiff to complete list of challenges to
                  Defendant’s exemption claims on records             November 30, 2020
10
                  withheld in part and provide to Defendant by:
11                Plaintiff to identify any remaining outstanding
                  issues requiring briefing to Defendant by:           February 14, 2021
12
                  Defendant’s motions for summary judgment
13                (or stipulated dismissals) filed with the Court        March 31, 2021
                  by:
14

15          3.      Without prejudice to the Plaintiff’s right to raise additional issues pursuant to the

16   schedule set forth in paragraph 2, the parties presently anticipate that any dispute requiring

17   briefing may be limited to the following issues:

18                  a.      Whether records created and/or assembled by the law firm Quinn Emanuel

19          Urquhart & Sullivan, LLP, pursuant to its contract with the Defendant for the provision

20          of services, constitute agency records under FOIA.

21                  b.      Whether the Defendant conducted an adequate search of the hard drive of

22          Samuel Maruca, Defendant’s former Director of Transfer Pricing Operations.

23                  c.      Whether the Defendant’s handling of Mr. Maruca’s hard drive rendered

24          Defendant’s search of that hard drive “unreasonable” as to Mr. Maruca’s records.

25



                                                                                       LAW OFFICES
      JOINT STATUS REPORT AND                                             CALFO EAKES & OSTROVSKY LLP
      ORDER REGARDING CASE SCHEDULE- 2                                      1301 SECOND AVENUE, SUITE 2800
                                                                              SEATTLE, WASHINGTON 98101
      (Case No. 2:15-cv-01605 RSM)                                         TEL (206) 407-2200 FAX (206) 407-2224
 1                  d.      Whether the Defendant properly withheld records (in whole or in part)

 2           based on a claim that such records were exempt from disclosure under 5 U.S.C. §

 3           552(b)(5).

 4           The parties jointly request that this action remains open and that the Court enter an order

 5   adopting the case schedule proposed in paragraph 2.

 6           Respectfully submitted this 17th day of March, 2020.

 7

 8    BAKER & McKENZIE LLP                              CALFO EAKES & OSTROVSKY LLP
 9
      By: s/ Daniel A. Rosen                            By: s/ Patricia A. Eakes
10       Daniel A. Rosen, NYBA #2790442                 By: s/ Andrea D. Ostrovsky
         Pro Hac Vice                                       Patricia A. Eakes, WSBA #18888
11       452 Fifth Avenue                                   Andrea D. Ostrovsky, WSBA #37749
         New York, NY 10018                                 1301 Second Avenue, Suite 2800
12       Tel: (212) 626-4272                                Seattle, WA 98101
         Fax: (212) 310-1600                                Tel: (206) 407-2200
13       Email: daniel.rosen@bakermckenzie.com              Fax: (206) 407-2224
                                                            Email: pattye@calfoeakes.com
14                                                                   andreao@calfoeakes.com
15
      Attorneys for Plaintiff Microsoft Corporation
16
      U.S. DEPARTMENT OF JUSTICE
17
      By:      s/ Richard J. Hagerman
18          Richard J. Hagerman
            Trial Attorney, Tax Division
19          U.S. Department of Justice
            Post Office Box 227
20
            Washington, DC 20044
21          Tel: (202) 616-9832
            Fax: (202) 514-6866
22          Email: richard.j.hagerman@usdoj.gov

23   Attorneys for Defendant Internal Revenue Service

24

25



                                                                                      LAW OFFICES
      JOINT STATUS REPORT AND                                             CALFO EAKES & OSTROVSKY LLP
      ORDER REGARDING CASE SCHEDULE- 3                                     1301 SECOND AVENUE, SUITE 2800
                                                                             SEATTLE, WASHINGTON 98101
      (Case No. 2:15-cv-01605 RSM)                                        TEL (206) 407-2200 FAX (206) 407-2224
 1                                             ORDER

 2          It is SO ORDERED this 18 day of March, 2020.
 3

 4

 5
                                                A
                                                RICARDO S. MARTINEZ
                                                CHIEF UNITED STATES DISTRICT JUDGE
 6

 7

 8
      Presented by:
 9

10    BAKER & McKENZIE LLP                            CALFO EAKES & OSTROVSKY LLP
11    By: s/ Daniel A. Rosen                          By: s/ Patricia A. Eakes
12       Daniel A. Rosen, NYBA #2790442               By: s/ Andrea D. Ostrovsky
         Pro Hac Vice                                     Patricia A. Eakes, WSBA #18888
13       452 Fifth Avenue                                 Andrea D. Ostrovsky, WSBA #37749
         New York, NY 10018                               1301 Second Avenue, Suite 2800
14       Tel: (212) 626-4272                              Seattle, WA 98101
         Fax: (212) 310-1600                              Tel: (206) 407-2200
15       Email: daniel.rosen@bakermckenzie.com            Fax: (206) 407-2224
                                                          Email: pattye@calfoeakes.com
16                                                                 andreao@calfoeakes.com
17
      Attorneys for Plaintiff Microsoft Corporation
18

19    U.S. DEPARTMENT OF JUSTICE

20    By:    s/ Richard J. Hagerman
         Richard J. Hagerman
21       Trial Attorney, Tax Division
         U.S. Department of Justice
22       Post Office Box 227
         Washington, DC 20044
23
         Tel: (202) 616-9832
24       Fax: (202) 514-6866
      Email: richard.j.hagerman@usdoj.gov
25
     Attorneys for Defendant Internal Revenue Service


                                                                                LAW OFFICES
      JOINT STATUS REPORT AND                                       CALFO EAKES & OSTROVSKY LLP
      ORDER REGARDING CASE SCHEDULE- 4                               1301 SECOND AVENUE, SUITE 2800
                                                                       SEATTLE, WASHINGTON 98101
      (Case No. 2:15-cv-01605 RSM)                                  TEL (206) 407-2200 FAX (206) 407-2224
